Appeal by defendant in a separation action from an order directing him to pay plaintiff a counsel fee of $1,000 and alimony pendente lite in the sum of seventy-five dollars weekly. Order modified (a) by reducing the counsel fee to $500, and (b) by reducing the alimony pendente lite to twenty-five dollars per week, upon condition that the defendant continue, during the pendency of this action, to maintain the home at Munsey Park as he has been doing voluntarily since the termination of the previous action between the parties. As so modified the order is affirmed, without costs. In our opinion both counsel fee and alimony awarded in the court below, all relevant facts considered, are excessive and should be reduced to the extent indicated. Lazansky, P. J., Carswell, Adel and Taylor, JJ., concur; Johnston, J., dissents and votes to reverse the order and deny the motion on the ground that the plaintiff has failed to show that she has a reasonable prospect of success.